DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment filed 11/23/19 has been entered. Claims 1-31 are pending.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered (see at least [0011] in US Pat. Pub. No. 20210164321).
Claim Objections
Claims 27 and 30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall not serve as a basis for any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims 27 and 30 have not been further treated on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 3208530) in view of Gonzalez et al. (US 20060144591).
Regarding claim 1: Allen discloses a downhole tool deployment assembly (Fig. 1) comprising a heater 18 with a tubular heater body (Fig. 1; col. 2, lines 19-21). Allen discloses a tubular heat conducting member 23 configured to surround the tubular heater body leaving an annular clearance, that the tubular heat conducting member does not extend along the entire length of the tubular heater body (Fig. 1), a collar 20 mounted adjacent to the region of the assembly where the tubular heat conducting member ends, and that the collar is configured to prevent access to the annular clearance between the tubular heat conducting member and the tubular heater body (Fig. 1; col. 2, lines 19-53). Allen discloses an eutectic/bismuth based alloy covering 27 extending over the collar and at least a portion of the tubular heater body and the tubular heat conducting member and that the alloy holds the heater and the tubular heat conducting member together until the alloy is melted (Fig. 1; col. 3, lines 16-26). 

Regarding claim 2: Allen discloses that the collar is mounted on the tubular heater body (Fig. 1). 
Regarding claim 3: Allen discloses that the collar extends from a first diameter at a first end thereof to a second, larger diameter at a second end thereof (Fig. 1). 
Regarding claim 4: Allen discloses that the alloy is at least partially enclosed within an insulating sleeve 28 (Fig. 1; col. 4, lines 5-7). 
Regarding claim 5: Allen discloses that the insulating sleeve comprises one or more openings in a region adjacent to the collar (Fig. 1 - must have at least one opening for the passage of element 18). 
Regarding claim 6: Allen does not explicitly disclose that the insulating sleeve comprises one or more weakened points in the region adjacent to the collar and that the weakened points are configured to fail before the rest of the insulating sleeve. Gonzalez discloses that the insulating sleeve comprises one or more weakened points 
Regarding claim 8: Allen discloses a skirt portion located at the end of the tubular heat conducting member remote from the collar (Fig. 1). 
Regarding claim 9: Allen discloses an end plate located at the end of the tubular heat conducting member remote from the collar (Fig. 1). 
Regarding claim 10: Allen discloses a releasable fixing means to supplement the holding together of the heater and the tubular heat conducting member until the alloy is melted (Fig. 1). 
Regarding claim 11: Allen, as modified by Gonzalez, discloses that the internal cavity of the tubular heater body contains a chemical reaction heat source (Gonzalez - Fig. 3; [0047]). 
Regarding claim 23: Allen discloses a method of deploying a downhole tool within an oil/gas well, delivering into a target region of an oil/gas well a tool deployment assembly, activating the heater to melt the eutectic/bismuth alloy layer, allowing the 
Regarding claim 31: Allen discloses a method of sealing an oil/gas well, delivering into a target region of an oil/gas well, activating the heater to melt the eutectic/bismuth alloy layer, allowing the alloy to cool and secure the downhole section of the tubular heating body in position within the oil/gas well to form a seal within the target region, and retrieving the up-hole section of the tubular heater body from the oil/gas well. (col. 4, lines 35-73). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 3208530) and Gonzalez et al. (US 20060144591), as applied to claim 4 above, and further in view of Carragher (WO 2016024123 - using counterpart US 20170226819 for easier/clearer paragraph citing).
Allen and Gonzalez disclose the invention substantially as claimed and as discussed above. 
Regarding claim 7: Allen, as modified by Gonzalez, does not explicitly disclose that the tubular heat conducting member is formed from aluminum. However, Allen does disclose that certain parts can be made of aluminum or a similar soft metal so that they can be readily destroyed with a bit or milling tool if necessary (col. 2, lines 45-51). Carragher discloses the section of the tubing that remains in the well may be formed from a softer material (e.g. aluminum) ([0047]). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the apparatus, of Allen, as modified by Gonzalez, so that .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 3208530) and Gonzalez et al. (US 20060144591), as applied to claim 1 above, and further in view of Wells (US 2076308).
Allen and Gonzalez disclose the invention substantially as claimed and as discussed above. 
Regarding claim 12: Allen, as modified by Gonzalez, does not explicitly disclose that the inner walls of the tubular heater body are provided with a layer of refractory material. Wells discloses that the inner walls of the tubular heater body are provided with a layer of refractory material (Figs. 6, 7; pg. 1, left col., lines 58-60). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the apparatus, of Allen, as modified by Gonzalez, so that the inner walls of the tubular heater body are provided with a layer of refractory material, as taught by Wells, to prevent damage to the shell.
Allowable Subject Matter
Claim 13 is allowed. Claims 14-22 and 24 are allowed when depending from claim 13 and including all of the limitations of claim 13 and any intervening claims.
Claims 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if re-written to overcome the claim objectives above. Further, claims 26-30 are considered allowable when depending from claim 25 and including all of the limitations of claim 25 and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/29/2021